DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Group I, Species C in the reply filed 3/26/2021, is acknowledged.
         Applicant's traversal is on the grounds that search and examination of the entire application can be made without serious burden to the Examiner. Applicant's traversal has been carefully considered, but fails to establish error in the propriety of the present requirement for restriction and election.
Though Applicant asserts that examination of all pending claims would not pose an undue burden on the Examiner, such is not an accurate assertion in light of the disparate nature of the presently claimed subject matter as noted in the Requirement for Restriction of 1/27/2021.
Consideration of the plurality of inventions that Applicant has claimed would significantly compromise and preclude a quality examination on the merits. Furthermore, execution of a search encompassing the entirety of Applicant's inventions and species would not only constitute an undue burden on the Examiner, but consideration of the findings of such a search in accordance with the requirements of the law under 35 U.S.C. §§101,102, 103 and 112 would be unduly onerous.
Moreover, it is further noted that a comprehensive search for the presently claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified. Therefore, it is obvious that a comprehensive search of the copious amounts of patent 
 	Therefore, for the reasons above and those made of record in the Requirement for Restriction of 1/27/2021, the restriction requirement is deemed proper and is made FINAL.
Claims 14-20 and 22-25 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being to non-elected inventions, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 10, 12, 13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9 and 10 both recite “a first configuration” and “a second configuration.” Due to the use of indefinite articles/lack of articles in these claims, it is unclear if the configurations of claims 9 and 10 are intended to be the same first and second configurations as those recited in claim 5. Claim 13 recites the limitation “transitional sections.” Due to the use of indefinite articles/lack of articles in these claims, it is unclear if the transitional sections of claims 13 are intended to be the same at least one transitional section recited in claim 1. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuckin, Jr. et al. (US Pat. No. 6,676,698; hereinafter McGuckin).
McGuckin discloses the following regarding claim 1: a medical device configured to expand or fortify a stricture comprising: a central conduit section (middle portion of element 100); at least one anchoring section (please see annotated Figure A, below); and at least one transitional section (Figure A) positioned between the conduit section and the at least one anchoring section (Figure A; Figs. 8-9B).  

    PNG
    media_image1.png
    504
    687
    media_image1.png
    Greyscale

Figure A.

McGuckin discloses the following regarding claim 2: the device of claim 1, wherein the device comprises two anchoring sections (Figure A) and two transitional sections (Figure A), wherein each transitional section is positioned between the conduit section and one of the anchoring sections (Figure A; Figs. 8-9B).  
McGuckin discloses the following regarding claim 3: the device of claim 1, wherein each of the conduit section, the at least one transitional section, and the at least one anchoring section are configured to form a substantially cylindrical structure (Figs. 8-10) having an interior lumen (central opening through element 100) and a supportive exterior wall (struts bodies forming the walls of element 100).  

McGuckin discloses the following regarding claim 5: the device of claim 1 wherein at least one section of the device can assume at least two configurations: (i) a first configuration (Fig. 10) having a first outer diameter (outer diameter of the collapsed configuration) that is substantially constant along the longitudinal axis of the device (Fig. 10), and wherein said first outer diameter allows the structure to be inserted in a stricture (col. 11, lines 24-47); and (ii) a second configuration (Figs. 8-9B) wherein at least one section of the device has a second outer diameter (outer diameter of the expanded diameter) that is larger than the first outer diameter (Figs. 8-10; col. 11, lines 24-47).  
McGuckin discloses the following regarding claim 6: the device of claim 1, further comprising anchoring hooks (110, 112) (Fig. 8; col. 10, lines 52-col. 11, lines 5).  
McGuckin discloses the following regarding claim 9: the device of claim 5, wherein deployment from a first configuration (Fig. 10) to a second configuration (Figs. 8-9b) increases the minimum lumen diameter of the device (Figs. 8-10; col. 11, lines 6-47).  Please note that for the purpose of present examination, the first and second configurations of claims 9 and 10 are being interpreted to be the same configurations as those recited in claim 5.
McGuckin discloses the following regarding claim 10: the device of claim 5, wherein deployment from a first configuration (Fig. 10) to a second configuration (Figs. 8-9b) decreases the length of the device (col. 11, lines 35-47).  
McGuckin discloses the following regarding claim 11: the device of claim 6, wherein anchoring hooks comprise attachments (Figure A) to the device at different longitudinal points (Figure A; Figs. 8-9b).  

McGuckin discloses the following regarding claim 13: the device of claim 1 configured to comprise a first, second, third, fourth and fifth longitudinal region (please see annotated Figure B, below), wherein: the first and fifth regions are positioned at the ends of the device and comprise anchoring hooks (110, 112) to function as the anchoring section (Fig. 8; col. 10, lines 52-col. 11, lines 5); the third region is positioned in the middle of the device to function as the conduit section; and US2008 18251164 1US. Patent Application No. 16 079,813Response to Restriction Requirement Page 4 of 8the second and fourth regions comprise transitional sections, wherein the second region is positioned between the first and third region, and the fourth region is positioned between the third and fifth region (Figure B). For the purpose of the present examination, the regions recited in claim 13 are being considered to be the same as the regions recited in claim 1.

    PNG
    media_image2.png
    379
    532
    media_image2.png
    Greyscale

Figure B.


McGuckin discloses the following regarding claim 21: the device of claim 12 configured to comprise a first, second, third, fourth and fifth longitudinal region, wherein: the first and fifth regions are positioned at the ends of the device (Figure B) and comprise anchoring hooks (110, 112) to function as the anchoring section; the third region is positioned in the middle of the device to function as the conduit section (Figure B); and the second and fourth regions comprise transitional sections, wherein the second region is positioned between the first and third region, and the fourth region is positioned between the third and fifth region (Figure B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin in view of Patel et al. (US Pub. No. 2004/0249446; hereinafter Patel).
McGuckin discloses the limitations of the claimed invention, as disclosed above. However, it does not recite the device comprising a living hinge of an S-hinge, an eyelet hinge, or a trough hinge.  Patel teaches that it is well known in the art that stents are provided with a living hinge of an S-hinge (paras. 0040-0045), for the purpose of providing the stent with the desired flexibility and mechanical characteristics needed to suit the implantation site. It would have been obvious to one having ordinary skill in the art to modify the device of McGuckin to include an S-hinge, as taught by Patel, in order to provide the stent with the desired flexibility and mechanical characteristics needed to suit the implantation site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774